Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
UNITED STATES OF AMERICA, :
16-cr-756 (JSR)
-y-
ABSAAR HAARIS, : MEMORANDUM ORDER
Defendant. :
ee x

JED S. RAKOFF, U.S.D.d.

Familiarity with the background to this case is here
assumed. As relevant here, from about 2003 to November 2015,
defendant Absar Haaris, aiong with other co-conspirators,
notably Asim Hameedi, conducted a large-scale healthcare fraud
scheme through a Queens-based cardiology and neurology clinic
known as City Medical Associates (“CMA”). After cooperating with
the Government's investigation, Haaris pled guilty to, inter
alia, conspiracy to commit health care fraud and one substantive
count of health care fraud. Presentence Report revised November
14, 2019 449 2-3, Il.

On November 15, 2019, the Court sentenced Haaris to time
served, to be followed by three years of supervised release.
Dkt. No. 7. At the request of the parties, however, the Court
deferred ruling on Haaris’ forfeiture and restitution
obligations. Transcript of Sentencing, dated November 15, 20619,

Dkt. No. 8, at 5:8-14. The parties have since filed a joint

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 2 of 11

stipulation of relevant facts and have fuily briefed the issues.
They are now ripe for decision.

The Government seeks forfeiture and restitution in the
amount of $6,871,176, which represents the total amount that the
health insurers paid to CMA as a result of the fraudulent
scheme. The defense requests that there be no forfeiture, and
that restitution be in the amount of $544,331.51, which
represents the portion of the fraudulent proceeds paid by the
health insurers for services and goods that were never actually
rendered or provided by CMA. For the reasons set forth below,
the Court grants the defense’s request and imposes: (1) no
forfeiture and (2) restitution in the amount of $544,331.51.

rt. Stipulated Facts?

As a result of the fraud conspiracy charged in Count One of
the Information, the CMA collected $6,316,845 from health
insurers on false claims for services that “were billed as

though they were performed by doctors who did not work at CMA

 

1 The Government is also seeking to hold co-defendant Hameedi
— whose sentence is pending before Judge Koeltl — jointly and
severally liable with Haaris in the same amount. See Letter from
the Government to the Court dated August 14, 2020 (“Gov. Mem.”),
Dkt. No. 14, at 1.

 

2 The following facts are drawn from the joint stipulation
submitted by the parties. Stipulation, Dkt. No. 11.

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 3 of 11

when the services were provided,” and $554,331 “from insurers on
false claims for two component nuclear stress tests purportedly
performed at CMA when, in fact, only one component was
completed.”3 Thus, the total proceeds (the “CMA Fraud Proceeds”)
were $6,871,176. Stipulation @ 1.

Haaris did not have an ownership stake in CMA. Id. 7 3.
Instead, it was Hameedi who founded, owned a majority of, and
served as President of, CMA. Id.

The CMA Fraud Proceeds flowed through a JPMorgan Chase bank
account held in CMA’s name (the “Bank Account”). Id. 7 2. Around
11% of the revenue deposited into the Bank Account from 2003
through 2015 represented CMA Fraud Proceeds. Id. @ 4.

If called as a witness, Haaris would testify to the
following: Haaris worked as a physician and, under the direction
of Hameedi, ran the day-to-day operations of CMA. Id. 9 5{a).
Hameedi compensated Haaris by paying him 35% of CMA’s profits.

Id. @ 5(c).

 

3 Nuclear stress tests show how well blood fiows through a
patient’s heart muscle. It consists of two parts: an exercise
“stress” component, which measures blood flow when a patient is
exercising, and a “resting” component, which measures blood flow
when a patient has been at rest for a period of time. A separate
dosage of radioactive tracer is required for each component.

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 4 of 11

The Bank Account was opened by Hameedi around 2002. Id. 97
5(e). After Haaris joined CMA in 2003, Hameedi made Haaris a
signatory on the Bank Account. Id. @ 5(f). But the bank
statements were sent to Hameedi; Haaris neither received nor
reviewed them. Id.

Haaris made deposits into and withdrew funds from the Bank
Account only at the direction of Hameedi. Id. @ 5(g). For
example, Haaris used the Bank Account to pay CMA’s bills and
employees, and to distribute CMA's profits to himself and
Hameedi ~ all at the direction of Hameedi. Id.

While Hameedi used funds from the Bank Account to pay for
business expenses (e.g., meals and car-related expenses} and
personal expenses {e.g., childcare and property taxes), Haaris
did not use the funds to pay for personal expenses and only used
the funds to pay for business expenses when so authorized by
Hameedi. Id. 7 5(h)-{3j).

II. Forfeiture

The Government seeks forfeiture in the amount of
$6,871,176, the total amount that the health insurers paid to
CMA (it also seeks to hold Hameedi jointly and severally liable
in the same amount). The defense contends that because Haaris
did not own or control CMA or the funds in the Bank Account,

forfeiture in that amount is not justified.

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 5 of 11

A. Legal Standard
Under 18 U.S.C. § 982{(a) (7), a defendant who commits health
care fraud must “forfeit property, real or personal, that
constitutes or is derived, directly or indirectly, from gross
proceeds traceable to the commission of the offense.” In United

States v. Honeycutt, 137 S. Ct. 1626, 1635 (2017), the Supreme

 

Court held that when two or more defendants act as part of a
conspiracy, a defendant may be held jointly and severally liable
only for property that the “defendant himself actually acquired
as the result of the crime.” 4 To determine whether a defendant
has “acquired” corporate proceeds for the purposes of forfeiture
analysis, the Second Circuit looks to whether the defendant “so
extensively controls or dominates the corporation and its assets
that money paid to the corporation was effectively under the

control of the individual.” United States v. Peters, 732 F.3d

 

93, 103 (2d Cir. 2013). The following factors are “relevant” to
such a determination: “the individual’s ownership interest; the
level of control he exercised over the company; his authority to

direct the disposition of corporate assets and the degree to

 

4 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 6 of 11

which he exercised that authority; and the use of corporate
assets for his personal expenses.” Id.

In Peters, for example, the Second Circuit affirmed the
district court’s finding that the defendant had sufficiently
controlled the relevant corporation where the defendant
Yeffectively owned 99 percent of the Companies and exercised
almost total control over their management and finances[, and}
had complete access to and control over the Companies’ assets.”

Id. at 104. Likewise, in United States v. Bergstein, 788 Fed.

 

App’ x 742, 748 (2d Cir. 2019), a recent Second Circuit case that
post-dates Honeycutt, the court affirmed the district court’s
finding that the defendant had “acquired” the relevant property
where he “was able to transfer the funds to shell companies and
use the funds for personal expenses.”

Where, but only where, such control is established, a co-
defendant may be held jointly and severally liable even for

funds that he no longer possesses. United States _v. Fanner, 942

 

F.3d 60 (2d Cir. 2019).
B. Analysis
The Government argues that Haaris “acquired” the CMA Fraud
proceeds, totaling $6,871,176, and that he should therefore be
held jointly and severally liable, with Hameedi, for that full

amount. Gov. Mem. at 1. The Government focuses on the following

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 7 of 11

aspects of Haaris’ control over the Bank Account: he was a
signatory to the Bank Account; he was authorized to, and did,
possess and disburse the funds; he deposited and withdrew funds
from the Bank Account; and he used the account to pay CMA’s
bills, pay CMA’s employees, and distribute CMA’s profits,
including the 35% that he kept for himself. Id. at 3.

But, as the defense persuasively responds, while the
Government shows that Haaris had access to the Bank Account, the
stipulated facts do not establish that Haaris so “extensively
control[ed] or dominate[(d}” the Bank Account such that he can be
said to have acquired the funds contained therein. Letter from
the Defense to the Court dated August 14, 2020 (“Def. Mem.”),
Dkt. No. 15, at 2. Indeed, unlike the defendant in Peters,
Haaris had no ownership over the Bank Account (that was
Hameedi). And unlike the defendant in Bergstein, Haaris did not
make use of the funds for personal expenses (that, too, was,

Hameedi).°

 

5 While recognizing that Hameedi “exercised control over the
CMA Fraud Proceeds,” the Government insists that “Haaris’
forfeiture liability does not require an inguiry into relative
culpability.” Gov. Mem. at 3. In this case, the Government
suggests, both Haaris and Hameedi should be held jointly and
severally liable for the full forfeiture amount. Id. That
argument misses the mark. While the Court need not inquire into
relative culpability, it is required to determine whether Haaris

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 8 of 11

Therefore, the Court finds that Haaris did not exercise
sufficient control over the funds to justify holding him jointly
and severally liable for them under Honeycutt. Consideration of
the Peters factors supports such a conclusion: Haaris had no
ownership interest in the Bank Account, exercised only
ministerial control over it, had limited authority to direct the
disposition of its assets, and did not (and was not authorized
to) use its assets for personal expenses. Accordingly, the Court
does not impose any forfeiture on Haaris.

TIT. Restitution

The Government seeks restitution in the amount of
$6,871,176, the total amount that the health insurers paid to
CMA. The defense contends that restitution should be offset by
$6,313,844.49 — the value of the medically necessary services
that CMA actually provided and for which the health insurers
would have had to pay even absent the fraud — and therefore
should be limited to $554,331.51.°

A. Legal Standard

 

independently acquired the funds with respect to which the
Government seeks forfeiture.

6 The defense adds 0.51 cents to the number identified in the
Stipulation, which addition the Court assumes reflects a more
precise number.

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 9 of 11

The Mandatory Victims Restitution Act (the “MVRA”) requires
restitution where “an identifiable victim or victims has
suffered a... . pecuniary loss.” 18 U.S.C. § 3663A(c) (1) (B).
“Because the purpose of restitution is compensatory and 18
U.S.C. § 3664(f£} (1) (A} provides that a restitution order is
limited to the full amount of each victim’s losses, the
restitution order must be tied to the victim’s actual, provable,
loss, and the amount cf restitution ordered must reflect a
reasonable approximation of losses supported by a sound
methodology.” Tanner, 942 F.3d at 67. For similar reasons, “a
sentencing court cannot order restitution that goes beyond
making the victim whole . . . [and] cannot award the victim a
windfall, i.e., more in restitution than he actually lost.”

United States v. Boccagna, 450 F.3d 107, 117 (2d Cir. 2006); see

 

also United States v. Zangari, 677 F.3d 86, 92-93 (2d Cir. 2012)

 

(“[A] sentencing court ordering restitution under the MVRA may
not substitute a defendant's ill-gotten gains for the victim’s
actual loss,” unless “there is a direct correlation between gain
and loss, such that the defendant's gain can act as a measure of
— as opposed to a substitute for — the victim's loss”).
B. Analysis
The Government seeks restitution for the victims — here,

health insurers that made payments to CMA based on fraudulent

-9-

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 10 of 11

claims — in the amount of their total losses: $6,871,176. Gov.
Mem. at 3. But the Government offers no justification for this
number; instead, it appears to assume that health insurers lost
what was wrongfully gained by Haaris and his co-conspirators.

Such an assumption is misplaced under the stipulated facts
of this case. As the defense points out, of the roughly $6.8
million dollars in fraudulent proceeds, roughly $6.3 million
represent payments for medically necessary services that were
actually rendered to patients but were simply “billed as though
they were performed by doctors who did not work at CMA when the
services were provided.” Stipulation 7 1. Because these were
medically necessary procedures, “the Government cannot establish
that, but for the fraud, these patients would not have sought
the medical care elsewhere.” Def. Mem. at 3. Nor, given that
Medicare and Medicaid rates are uniform, could the Government
establish that the health insurers would have paid less but for
the fraud. Id. at 3-4. Regardless of the fraud, then, the health
insurers would have paid - to someone - $6,316,844.49.

Faced with a similar asymmetry between the victims’ loss
and the wrongdoers’ gain, other courts have excluded the value
of medically necessary services from their restitution

calculations. See, e.g., United States v. Bane, 720 F.3d 818,

 

827-28 (ilth Cir. 2013) (explaining that failure to offset the

-10-

 
Case 1:16-cr-00756-JSR Document 24 Filed 09/03/20 Page 11 of 11

amounts paid for medically necessary services would result in
“Medicare, Medicaid, and supplemental insurers . . . get[ing]
back funds they would have expended even absent [the
defendant’s} fraud.”). The Court agrees with such an approach
and therefore orders restitution in the amount of $544,331.51,
which reflects the amount paid by the health insurers for

services that were never actually rendered by CMA.

 

SO ORDERED.
Dated: New York, NY DSL, of
September 3, 2020 sa’. RAKOFF, U.S.D.d,.

-11-

 
